

INCREMENTAL TERM LOAN AGREEMENT


Dated as of April 22, 2020


among


Tractor Supply Company,
as the Borrower,


THE GUARANTORS PARTY HERETO,


WELLS FARGO BANK, NATIONAL ASSOCIATION,


as Administrative Agent,


REGIONS BANK,


as Syndication Agent,


FIFTH THIRD BANK, NATIONAL ASSOCIATION


and


U.S. BANK, NATIONAL ASSOCIATION,


as Co-Documentation Agents


and


THE OTHER INCREMENTAL TERM LOAN LENDERS PARTY HERETO






Arranged By:


WELLS FARGO SECURITIES, LLC
and
REGIONS CAPITAL MARKETS,
a division of Regions Bank,
as Joint Lead Arrangers and Joint Bookrunners









--------------------------------------------------------------------------------



INCREMENTAL TERM LOAN AGREEMENT


THIS INCREMENTAL TERM LOAN AGREEMENT dated as of April 22, 2020 (this
“Agreement”) is by and among each of the Persons identified as “Incremental Term
Loan Lenders” on the signature pages hereto (the “Incremental Term Loan
Lenders”), Tractor Supply Company (the “Borrower”), the Subsidiary Guarantors,
and Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.


W I T N E S S E T H


WHEREAS, pursuant to that certain Credit Agreement dated as of February 19, 2016
(as amended, modified, supplemented, increased or extended from time to time,
the “Credit Agreement”) among the Borrower, the Subsidiary Guarantors, the
Lenders and the Administrative Agent, the Lenders have agreed to provide the
Borrower with a revolving credit and term loan facility;


WHEREAS, pursuant to Section 3.4(c) of the Credit Agreement, the Borrower has
requested that an Incremental Term Loan in the principal amount of $350,000,000
be extended under the Credit Agreement; and


WHEREAS, each Incremental Term Loan Lender has agreed to provide its portion of
the Incremental Term Loan on the terms and conditions set forth herein and to
become an “Incremental Term Loan Lender” under the Credit Agreement in
connection therewith;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. Each Incremental Term Loan Lender severally agrees to make its portion of the
Incremental Term Loan in a single advance to the Borrower on April 22, 2020 in
the amount of its Incremental Term Loan Commitment; provided that, after giving
effect to such advance, the sum of (a) the aggregate amount of all increases in
the Revolving Committed Amount pursuant to Section 3.4(c) of the Credit
Agreement plus (b) the aggregate original principal amount of all Incremental
Term Loans made pursuant to Section 2.1(c) of the Credit Agreement shall not
exceed $650,000,000. The Incremental Term Loan Commitment and Applicable
Percentage for each of the Incremental Term Loan Lenders shall be as set forth
on Schedule 2.1 attached hereto. The existing Schedule 2.1 to the Credit
Agreement shall be deemed to be amended to include the information set forth on
Schedule 2.1 attached hereto.


2. The Applicable Rate with respect to the Incremental Term Loan made on the
date hereof shall be the applicable percentage corresponding to the Leverage
Ratio in effect as of the most recent Calculation Date:





--------------------------------------------------------------------------------



Pricing Tier
Leverage Ratio
Eurodollar Loans
Base Rate Loans
I
≥ 3.5
2.50%
1.50%
II
≥ 3.0 but < 3.5
2.25%
1.25%
III
≥ 2.5 but < 3.0
2.00%
1.00%
IV
≥ 2.0 but < 2.5
1.75%
0.75%
V
≥ 1.5 but < 2.0
1.50%
0.50%
VI
< 1.5
1.25%
0.25%





The Applicable Rates shall be determined and adjusted quarterly on the
Calculation Date; provided, however, (i) the initial Applicable Rates shall be
based on Pricing Level IV and shall remain at Pricing Level IV until the first
Calculation Date to occur subsequent to April 22, 2020 and (ii) if the Borrower
fails to provide the officer’s certificate as required by Section 7.1(c) of the
Credit Agreement for the last day of the most recently ended fiscal quarter of
the Consolidated Parties, the Applicable Rate from such Calculation Date shall
be based on Pricing Level I until such time as an appropriate officer’s
certificate is provided, whereupon the Applicable Rate shall be determined by
the Leverage Ratio as of the last day of the most recently ended fiscal quarter
of the Consolidated Parties preceding such Calculation Date. Each Applicable
Rate shall be effective from one Calculation Date until the next Calculation
Date. Any adjustment in the Applicable Rates shall be applicable to all
Incremental Term Loans made on the date hereof. Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Rate
for any period shall be subject to the provisions of Section 3.15 of the Credit
Agreement.


3. Notwithstanding anything to the contrary in the Credit Agreement or any other
Credit Document, if the Eurodollar Base Rate shall be less than 0.75%, such rate
shall be deemed to be 0.75% for purposes of and limited to this Incremental Term
Loan.


4. The Maturity Date for such Incremental Term Loan shall be April 21, 2021.


5. The Borrower shall repay the outstanding principal amount of such Incremental
Term Loan on the Maturity Date, unless accelerated sooner pursuant to Section
9.2 of the Credit Agreement.


6. Each Incremental Term Loan Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become an Incremental Term Loan Lender under the Credit Agreement, (ii)
it meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the date hereof, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, make its own credit decisions in taking or not taking action under



--------------------------------------------------------------------------------



the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Lender.


7. Each of the Administrative Agent, the Borrower, and the Guarantors agrees
that, as of the date hereof, each Incremental Term Loan Lender shall (a) be a
party to the Credit Agreement and the other Credit Documents, (b) be a “Lender”
for all purposes of the Credit Agreement and the other Credit Documents and (c)
have the rights and obligations of a Lender under the Credit Agreement and the
other Credit Documents.


8. The address of each Incremental Term Loan Lender for purposes of all notices
and other communications is as set forth on the Administrative Questionnaire
delivered by such Incremental Term Loan Lender to the Administrative Agent.


9. This Agreement shall become effective as of the date hereof upon satisfaction
of the following conditions: (a) receipt by the Administrative Agent of
counterparts of this Agreement executed by the Credit Parties, each Incremental
Term Loan Lender and the Administrative Agent, (b) receipt by the Administrative
Agent, for the account of each Incremental Term Loan Lender, of a fee in an
amount equal to 0.20% of such Incremental Term Loan Lender’s Incremental Term
Loan Commitment hereunder, and (c) that certain Second Amendment to Credit
Agreement, dated as of the date hereof, among the Credit Parties, the Lenders
party thereto and the Administrative Agent shall be, or contemporaneously with
this Agreement will be, effective.


10. This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. This Agreement and any other Credit Document may be
executed and delivered by electronic means (including electronic image,
facsimile, “.pdf”, “.tif” and “.jpeg”), and thereupon such agreement,
certificate or instrument shall be treated in each case and in all manner and
respects and for all purposes as an original agreement, certificate or
instrument and shall be considered to have the same binding legal effect as if
it were an original manually-signed counterpart thereof delivered in person. No
party to this Agreement or any other Credit Document shall assert the fact that
electronic means were used to make or deliver a signature, or the fact that any
signature, agreement, certificate or instrument was created, transmitted or
communicated through the use of electronic means, as a defense to the formation,
effectiveness, validity or enforceability of any such agreement, certificate or
instrument.


11. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


[signature pages follow]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.


INCREMENTAL TERM
LOAN LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION


By:
Name:
Title:






REGIONS BANK


By:
Name:
Title:






FIFTH THIRD BANK, NATIONAL ASSOCIATION


By:
Name:
Title:








U.S. BANK, NATIONAL ASSOCIATION


By:
Name:
Title:








TRUIST BANK


By:
Name:
Title:





--------------------------------------------------------------------------------



PINNACLE BANK


By:
Name:
Title:




BORROWER: Tractor Supply Company,
a Delaware corporation


By:
Name: Kurt D. Barton
Title: Executive Vice President and Chief Financial Officer






Subsidiary
GUARANTORS: Tractor Supply Co. of Michigan, LLC,
a Michigan limited liability company


By: Tractor Supply Company, a Delaware corporation, its sole member


By:
Name: Kurt D. Barton
Title: Executive Vice President and Chief Financial Officer




Tractor Supply Co. of Texas, LP,
a Texas limited partnership


By: Tractor Supply Company, a Delaware corporation, its General Partner


By:
Name: Kurt D. Barton
Title: Executive Vice President and Chief Financial Officer




Accepted and Agreed:


Wells Fargo Bank, National Association,
as Administrative Agent


By:
Name:
Title:





--------------------------------------------------------------------------------



Schedule 2.1


Lender
Incremental Term Loan Commitment
Applicable Percentage of Incremental Term Loan Commitments
Wells Fargo Bank, National Association
$50,000,000
14.285714286%
Regions Bank
$114,000,000
32.571428571%
Fifth Third Bank, National Association
$75,000,000
21.428571429%
U.S. Bank National Association
$75,000,000
21.428571429%
Truist Bank
$20,000,000
5.714285714%
Pinnacle Bank
$16,000,000
4.571428571%
TOTAL:
$350,000,000
100.000000000%




